DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 5 of the detailed portion of the office action mailed 07 January 2021 is withdrawn in view of applicant’s claim amendments and arguments filed 02 April 2021.  A modified rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler (DE 102011014244 A1, Google translation supplied by applicant) in view of McLeod et al. (U.S. 2005/0079779 A1) further in view of DiNello et al. (U.S. 2006/0003044 A1).
     Daimler teaches motor vehicle plastic composite molded parts which are reinforced with fibers that maybe metal (English abstract).  The wire metal fibers maybe in the form of mesh (section 0011 of the translation).  The mesh inserts may have parts of the mesh that are used to position the mesh in a mold (section 0017 of the translation), which are then used to mold thermoplastic around the mesh structure to make a reinforced molded composite.  Daimler fails to specify a particular mesh size range.  McLeod et al. teaches a polymer metal mesh composite, which may be made by over molding a composite mesh part to make many different automobile parts by a variety of molding methods with the mesh in different locations in the composite material (abstract, sections 0008, 0037, 0038, 0039).  
     The instant invention claims a metal fiber mesh used to reinforce a molded part where there maybe 4 to 20 openings per inch and the size of the opening may vary within the mesh.  The invention further claims the use of a welded mesh.  It would have been obvious to one of ordinary skill in the art to have selected a metal mesh from the options given my Daimler and an opening spacing from the range of openings diameter taught by McLeod et al, which is taken by the examiner as overlapping the instant claimed openings per inch.  It further would have been obvious to have used a welded mesh in the composite of Daimler in view of McLeod et al. in order to reduce lateral shear because of the teachings of DiNello.  The location of the mesh insert in any given molded automotive part is taken as being within the ordinary skill of the art depending upon which part of the molded part needs to be reinforced as both McLeod and Daimler teach the location of the metal mesh in various locations of the molded part as noted above.  Selection of particular fiber weaves is also taken as being within the ordinary skill of the art given the wide variety of weaves, knits and mats taught (McLeod, sections 0035 and 0034).  .

Applicant's arguments filed 02 April 2021 have been fully considered but they are not persuasive.
     Applicant argues that the previous rejection did not teach a welded mesh.  A new reference has been added above to address this limitation.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783